Citation Nr: 0708790	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-34 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967, and from September 2001 to August 2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by a Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
hypertension, claimed as a heart attack and syncope, and for 
degenerative disc disease of the lumbar spine, claimed as low 
back pain.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted above, the veteran had two periods of active duty 
service over 20 years apart.  In his November 2002 claim, the 
veteran reported that his cardiovascular disorder began in 
September 2001 and his low back disorder began in June 2002.  

However, during an August 2005 VA examination, the veteran 
indicated to the examiner that he was seen in approximately 
1988 for low back pain and that an MRI showed a herniated 
disc.  He reported that he applied for Worker's Compensation 
and received treatment for several months.  During a VA 
examination for Agent Orange screening in March 2003, the 
veteran reported that his number one health problem was 
hypertension which had been present for 15 years.  

It therefore appears that there is significant evidence 
relevant to both issues on appeal which has not been obtained 
and made of record.  Appropriate action in this regard is 
necessary before the Board may proceed with appellate review. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request information (names and addresses) 
of all medical care providers who treated 
the veteran for low back disability and 
for hypertension between July 1967 and 
September 2001, to include records 
associated with the reported MRI in 
approximately 1988 and treatment for 
hypertension from approximately the mid- 
to late-1980's.  The RO should take 
appropriate action to obtain records from 
all providers identified by the veteran 
and should also take appropriate action 
to obtain any records of the Worker's 
Compensation claim reported by the 
veteran in approximately 1988. 

2.  If any additional records are 
obtained, the RO should schedule the 
veteran for VA low back and hypertension 
examinations.  The claims file must be 
reviewed by the examiner(s) and the 
appropriate examiner should offer an 
opinion as to the time of first 
manifestation of the disability.  If it 
is determined that the disability in 
question was manifested prior to 
September 2001, the examiner should offer 
an opinion as to whether there was an 
increase in severity of the disorder 
during the veteran's period of service 
from September 2001 to August 2002 beyond 
the natural progress of the disorder.  

3.  After completion of the above, the RO 
should review the claims file and 
determine if the claims can be granted.  
The RO's analysis should include an 
analysis, if appropriate, which considers 
application of the presumption of 
soundness.  If either or both benefits 
remain denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


